IN THE COURT OF APPEALS OF IOWA

                                      No. 21-0007
                               Filed September 22, 2021


IN THE INTEREST OF D.T.,
Minor Child,

T.B., Mother,
       Petitioner-Appellant,

M.T., Father,
       Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Allamakee County, Linnea M. N.

Nicol, District Associate Judge.



      A mother appeals the denial of her petition to terminate the parental rights

of her child’s father. AFFIRMED.



      Andrew J. Casper of Putnam, Thompson & Casper, P.L.L.C, Decorah, for

appellant mother.

      Whitney L. Gessner of Gessner Law Office, Monona, for appellee father.

      Barry S. Mueller, Postville, attorney and guardian ad litem for minor child.




      Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                            2


VAITHESWARAN, Judge.

         A mother of a child born in 2015 appeals the denial of her petition to

terminate the parental rights of the child’s father.

         Iowa Code section 600A.8(3) (2020) authorizes termination of parental

rights where a “parent has abandoned the child.” If a child is six months or older,

“a parent is deemed to have abandoned the child unless the parent maintains

substantial and continuous or repeated contact with the child as demonstrated by

contribution toward support of the child of a reasonable amount, according to the

parent’s means, and as demonstrated by any of the following”:

                (1) Visiting the child at least monthly when physically and
         financially able to do so and when not prevented from doing so by
         the person having lawful custody of the child.
                (2) Regular communication with the child or with the person
         having the care or custody of the child, when physically and
         financially unable to visit the child or when prevented from visiting
         the child by the person having lawful custody of the child.
                (3) Openly living with the child for a period of six months within
         the one-year period immediately preceding the termination of
         parental rights hearing and during that period openly holding himself
         or herself out to be the parent of the child.

Iowa Code § 600A.8(3)(b). The “paramount consideration” is “[t]he best interest

of the child.” Id. § 600A.1(2); see also In re B.H.A., 938 N.W.2d 227, 232 (Iowa

2020).

         The district court concluded the father “abandoned the child.” However, the

court declined to terminate the father’s parental rights in light of the mother’s

concession that the father could not pay child support given his receipt of social

security disability benefits as well as the child’s potential eligibility for dependent

benefits. The court made the following pertinent findings:
                                          3


              Mother’s Exhibit 101 and Father’s Exhibit A are the same
       Default Decree . . . wherein [the mother] achieved an order for sole
       custody, no child support, and the right to claim [the child] on her tax
       returns through a default order. . . .
              ....
              The mother reports the father has provided no financial
       support to the child. The Court will not fault the father for failing to
       provide financial support in light of the [default] order . . . . The
       Petitioner has requested the Court waive child support based on the
       Respondent’s income from the Social Security Administration. The
       Court finds grounds to waive child support, medical support and
       sharing of medical expenses. The parties report to the Court that no
       one has applied for Social Security benefits for [the child]. There is
       no good explanation in the record why no one applied for these
       financial benefits for [the child].

       On appeal, the mother contends “[m]any of [the] factors relating to the

abandonment finding[] also tend to show it is in the child’s best interest to terminate

parental rights.” She points to the father’s “current and past conduct” and, in

particular, his “extensive history of drug use,” his “sordid history of domestic

violence,” and his failure “to demonstrate a continued interest in” the child.

       On our de novo review, we find support for the mother’s assertions. But, as

the district court determined, the key factor in this best interest analysis is the

child’s long-term financial interest. The mother waived receipt of child support. As

discussed below, the court’s termination of the father’s parental rights would likely

deprive the child of a significant, and cognizable, amount of federal financial

benefits over the next several years. Deprivation of these benefits is not in his best

interest.

       We begin with federal law. The Social Security Act states, “Every child (as

defined in section 416(e) of this title) of an individual entitled to . . . disability

insurance benefits . . . shall be entitled to a child’s insurance benefit for each

month.” 42 U.S.C. § 402(d)(1) (2021). Section 416(e) defines a child as “the child
                                           4


or legally adopted child of an individual.” Implementing regulations provide that a

child “may be eligible for benefits as the insured’s natural child if . . . [the child]

could inherit the insured’s personal property as his or her natural child under State

inheritance laws” or “the insured has either acknowledged in writing that [the child

is] his or her child [or] been decreed by a court to be [the child’s] father or mother.”

20 C.F.R. § 404.355 (a)(1), (3) .

       Applying 20 C.F.R. § 404.355(a)(1), Iowa inheritance law states, “Unless

the child has been adopted, a biological child inherits from the child’s biological

father if the evidence proving paternity is available during the father’s lifetime, or if

the child has been recognized by the father as his child.” Iowa Code § 633.222.

The Social Security Administration has opined that those inheritance rights survive

termination of parental rights. See PR 09-085 Inheritance Rights of a Child When

Parental Rights are Terminated in the State of Iowa, Soc. Sec. Admin. (Mar. 27,

2009), https://secure.ssa.gov/poms.nsf/lnx/1501805018 (“[T]he language of

Iowa’s Probate Code indicates that a child would inherit from a biological parent

even if the parent’s parental rights were terminated, so long as the child had not

been adopted.” (emphasis added)). At the same time, the Iowa Court of Appeals

has concluded termination of a father’s parental rights “eliminates [the child’s] right

to support or any prospective inheritance, windfall, or estate from [the father].” See

In re G.A.Z., No. 01-1103, 2002 WL 575640, at *5 (Iowa Ct. App. Feb. 20, 2002);

Richard L. Brown, Disinheriting the “Legal Orphan”: Inheritance Rights of Children

after Termination of Parental Rights, 70 Mo. L. Rev. 125, 137 (2005). Nonetheless,

we presume the Social Security Administration would follow its interpretation of its
                                            5


own statute and regulations. Accordingly, the child would appear to qualify as a

natural child under Iowa’s inheritance laws. See 20 C.F.R. 404.355(a)(1).

          The child also would qualify as a natural child based on the paternity decree

and the father’s recognition of the child as his child. See 20 C.F.R. 404.355(a)(3);

see also In re Estate of Evjen, 448 N.W.2d 23, 26 (Iowa 1989) (finding recognition

where father predeceased birth of child); Mohr v. Langerman, No. 13-1422, 2014

WL 5243364, at *5 (Iowa Ct. App. Oct. 15, 2014) (“[A]lthough the language of the

statute providing for inheritance of biological children from biological fathers has

always included the word ‘or’ between the paternity clause and the recognition

clause, it has also always been interpreted to require proof of both.”); cf. Beeler v.

Astrue, 651 F.3d 954, 960 (8th Cir. 2011) (finding recognition requirement was not

satisfied for a child conceived after the father passed away).

          42 U.S.C. section 416(e) is not the only definition of “child” in the Social

Security Act.      Another provision on determination of family status states, “In

determining whether an applicant is the child . . . of a fully or currently insured

individual . . . the Commissioner of Social Security shall apply such law as would

be applied in determining the devolution of intestate personal property by the

courts of the State in which such insurance individual is domiciled . . . .” 42 U.S.C.

§ 416(h)(2)(A). As noted, the Social Security Administration has opined that a child

may inherit under Iowa’s inheritance law notwithstanding termination of parental

rights.

          A third provision states,

          An applicant who is the son or daughter of a fully or currently insured
          individual, but who is not (and is not deemed to be) the child of such insured
          individual under paragraph (2) of this subsection, shall nevertheless be
                                           6


       deemed to be the child of such insured individual if: . . . (B) in the case of
       an insured individual entitled to disability insurance benefits . . . (i) such
       insured individual— . . . (II) has been decreed by a court to be the . . . father
       of the applicant . . . .

Id. § 416(h)(3)(B)(i)(II). Again, it is undisputed that paternity was established and

the father recognized the child as his.

       In sum, the child would appear to satisfy all three of the federal definitions

of “child” for purposes of receipt of dependent benefits. The child would qualify as

a child under section 416(e) because he was not adopted and would be eligible

under State inheritance law and pursuant to the paternity decree. He would

similarly qualify under section 416(h)(2)(A) based on state inheritance law. And

he would qualify under section 416(h)(3)(B)(i)(II) because paternity was

established. See, e.g., PR 11-144 MOS-State: Wisconsin—Effect Of Termination

Of Natural Parental Rights On Inheritance Rights Number Holder: George E., Jr. /

Claimant:     Christian    W.,     Soc.    Sec.     Admin.      (Aug.    17,     2011),

https://secure.ssa.gov/poms.nsf/lnx/1501805055 (conducting a similar analysis

under the Social Security Act and Wisconsin law) (last visited Sept. 16, 2021).

       It is also undisputed that the child was a dependent of the father and was

unmarried and under the age of eighteen. See 42 U.S.C. § 402(d)(1)(B), (C). The

only requirement yet to be satisfied was the filing of an application on the child’s

behalf. See id. § 402(d)(1)(A). There appears to be no time limit other than the

age of the child for purposes of that requirement. It is also worth noting that receipt

of dependent benefits was far from speculative, given the father’s established

eligibility for social security disability income. Cf. In re J.K.N., No. 08-2069, 2009

WL 1677000, at *4 (Iowa Ct. App. June 17, 2009) (concluding district court’s
                                          7


reliance on “slim possibility” that parent “might” become eligible for Social Security

Disability benefits to deny termination petition was misplaced). Thus, the child was

apparently entitled to social security disability dependent benefits under federal

law, even if the father’s parental rights were terminated.

       We must also consider state law.               We begin with Iowa Code

section 600A.2(19), which defines “[t]ermination of parental rights” as “a complete

severance and extinguishment of a parent-child relationship between one or both

living parents and the child.” The court of appeals has stated, “[T]ermination of

parental rights [under this provision] completely severs the duties imposed by the

parent-child relationship, including the duty of support.” State ex rel. Perkins v.

Perkins, 325 N.W.2d 764, 765 (Iowa Ct. App. 1982) (emphasis added); see also

In re T.Q., 519 N.W.2d 105, 107 (Iowa Ct. App. 1994) (affirming denial of parent’s

petition to terminate his own parental rights on the ground that he “would have no

duty to support” that could be enforced); In re J.L.W., 496 N.W.2d 280, 282 (Iowa

Ct. App. 1992) (affirming denial of father’s termination-of-parental-rights petition

under the best interests prong on the ground “the father was merely seeking relief

from his child support obligation.”); G.A.Z., 2002 WL 575640, at *5 (Iowa Ct. App.

Feb. 20, 2002) (concluding termination of parental rights under chapter 232 was

not in the child’s best interests because it “eliminates [the child’s] right to support

or any prospective inheritance, windfall, or estate from” the father). Under Iowa

statutory law and case law, then, termination of the father’s parental rights would

foreclose the child’s receipt of social security dependent benefits.

       Though the child may be entitled to dependent benefits under federal law

notwithstanding the termination of the father’s parental rights, we conclude Iowa
                                           8


Code section 600A.2(19) and our precedent support the district court’s conclusion

that the child stands to lose entitlement to social security dependent benefits if the

father’s parental rights are terminated.

       The potential losses are significant. The child could lose medical as well as

monetary benefits. See 42 U.S.C. § 402(d)(2) (“Such child’s insurance benefit for

each month shall, if the [father] . . . has not died . . . be equal to one-half of the

primary insurance amount of such individual for such month.                Such child’s

insurance benefit for each month shall, if such individual has died in or prior to

such month, be equal to three-fourths of the primary insurance amount of such

individual.”). The father is entitled to $783 per month for the remainder of his life.

The child, then, could receive $391.50 per month while the father is alive and

$587.25 per month if the father dies while the child is a minor.

       In light of the potential loss of these benefits, and notwithstanding the

factors weighing in favor of terminating the father’s rights, we affirm the district

court’s conclusion that termination of the father’s parental rights was not in the

child’s best interests. See Iowa Code § 600A.1(1)–(2) (including consideration of

“the fulfillment of financial obligations” within the definition of “best interest of the

child”); B.H.A., 938 N.W.2d at 232–33 (looking to a child’s “long-range as well as

immediate interests” (citation omitted)); see also In re H.S., 805 N.W.2d 737, 748

(Iowa 2011) (differentiating Iowa Code chapters 600A and 232 as to whether

courts should consider loss of financial support as part of the best interest analysis

and stating “taking child support directly into account under chapter 600A makes

sense because that is a private termination statute”); cf. In re A.H., No. 21-0180,

2021 WL 3076741, at *2 (Iowa Ct. App. July 21, 2021) (affirming termination of
                                            9


parental rights under chapter 232 notwithstanding father’s claim he “would support

the children with future governmental benefits”); In re H.L., No. 14-1288, 2015 WL

4642424, at *1 (Iowa Ct. App. Aug. 5, 2015) (affirming termination under chapter

600A where the father’s only contact with the child after a certain date was a letter

informing the child’s mother of the child’s eligibility for social security disability

dependent benefits and the father failed to pay child support when those benefits

were unavailable); In re Marriage of Morrical, No. 10-1963, 2011 WL 3925687, at

*3 (Iowa Ct. App. Sept. 8, 2011) (“Section 598.22C provides that payment of

benefits fully satisfy and substitute for the support obligations for the same period

of time for which the benefits are awarded. . . . We believe better public policy is

to leave the child support obligation in place and provide that SSD benefits paid

satisfy and substitute for the support obligation.”); In re Marriage of Wicks, No. 00-

1525, 2001 WL 1130192, at *1 (Iowa Ct. App. Sept. 26, 2001) (noting children of

a parent receiving social security disability benefits each received a monthly

dependent allowance).1

       AFFIRMED.

       Bower, C.J. concurs; Schumacher, J., dissents.




1 Our conclusion also aligns with out-of-state appellate opinions. See In re B.O.G.,
5 So. 3d 1018, 1027 (La. Ct. App. 2009) (holding termination of parental rights was
not in the child’s best interests, in part, because father was contributing social
security disability dependent benefits to children); In re Marriage of Furrow, 63
P.3d 821, 823 (Wash. Ct. App. 2003) (stating “an order terminating parental rights
does far more than merely terminate the rights of a relinquishing parent. It deprives
the children of their right to financial support from that parent . . . and their right to
social security benefits in the event of that parent’s death or disability”).
                                           10


SCHUMACHER, Judge (dissenting)

          I respectfully dissent from the majority opinion, which concludes termination

of the father’s parental rights is not in D.T.’s best interest. As referenced by the

majority, there is a lack of contest as to the district court determination that the

father abandoned D.T. We are left only to conduct a de novo review of the record

on whether termination of the father’s parental rights is in D.T.’s best interest. I

depart from the majority that concludes the mother did not meet her burden that

termination of the father’s parental rights was in D.T.’s best interest due only to the

possibility of the receipt of social security disability benefits by the child in the

future.

          The Iowa legislature requires the best interest of the child to “be the

paramount consideration in interpreting” the private termination of parental rights.

Iowa Code § 600A.1 (emphasis added). Private termination proceedings under

Iowa Code chapter 600A are a two-step process. See id. §§ 600A.1, .8. First, the

moving parent must first prove by clear and convincing evidence the grounds for

ordering termination of parental rights. See id. § 600A.8. Here, the district court

determined that the father had abandoned D.T. by clear and convincing evidence.

A second step, however, is required.          The mother must prove by clear and

convincing evidence that termination is in the best interests of D.T. In re B.H.A.,

938 N.W.2d 227, 232 (Iowa 2020). On this record, the mother has met her burden

of proof.

          Our supreme court has borrowed from the statutory best-interest framework

outlined in Iowa Code chapter 232. In re A.H.B., 791 N.W.2d 687, 690–91 (Iowa

2010). That framework directs this court to “give primary consideration to the
                                         11


child’s safety, to the best placement for furthering the long-term nurturing and

growth of the child[.]” Iowa Code § 232.116(2). Of importance is the child’s

emotional and psychological health, see id., and the closeness of the parent-child

bond, see id. 232.116(3)(c). Finally, our supreme court has said, “It is well-settled

law that we cannot deprive a child of permanency after the [petitioner] has proved

a ground for termination . . . by hoping someday a parent will learn to be a parent

and be able to provide a stable home for the child.” A.H.B., 791 N.W.2d at 691

(alteration in original) (quoting In re P.L., 778 N.W.2d 33, 41 (Iowa 2010)).

       “The best-interest-of-the-child framework has backward-looking and

forward-looking components.” B.H.A., 938 N.W.2d at 232. In determining best

interests,

       We look to the child’s long-range, as well as immediate, interests.
       We consider what the future holds for the child if returned to his or
       her parents. Insight for this determination can be gained from
       evidence of the parent’s past performance, for that performance may
       be indicative of the quality of the future care the parent is capable of
       providing.

R.K.B., 572 N.W.2d 600, 601 (Iowa 1998) (borrowing backward-looking and

forward-looking components from chapter 232 to fill in chapter 600A’s analytical

framework); see also In re Dameron, 306 N.W.2d 743, 745 (Iowa 1981) (citation

omitted).

       As further noted by our supreme court, whether the best interests of a child

will be served by the termination of parental rights must be decided case by case.

Our supreme court has determined that “caselaw has limited utility” when

considering the best-interest-of-the-child framework. In re Q.G., 911 N.W.2d 761,

771 (Iowa 2018). The court in Q.G. recognized our long-held refusal to adopt a
                                         12

formulaic or rule-bound approach. Id. While caselaw demonstrates how chapter

600A factors weigh in the balance of the best-interest determination, we expressly

stated that “[e]ach case must be decided on its own facts.” Id.; see In re B.L.A.,

357 N.W.2d 20, 22 (Iowa 1984) (stating matters under chapter 600A are cases in

equity); B.H.A., 938 N.W.2d at 232–33.

       Armed with this guidance from our supreme court, a de novo review of the

record reveals these facts. D.T.’s father has not requested visitation for at least

the last six months, offered financial support, or been involved in D.T.’s schooling.

D.T. has behavioral struggles and has an independent education plan (IEP) at

school. The father has not attended any of the IEP meetings. The father has a

conviction for domestic abuse assault against D.T.’s mother as well as another

former paramour. D.T.’s father has a history of use of illegal drugs. One week

before the termination hearing, he was required to move from his parents’ home

where he had been staying due to the discovery of drugs in the home by his

parents. He acknowledges his lack of involvement in his son’s life even though

distance has not separated him from his son’s residence. At one point, the father

lived only a block from his son, yet made no efforts to exercise visitation. The

father has provided zero financial assistance. He has failed to provide any gifts on

special occasions or birthday cards. The father’s statement in isolation that “I want

to be a father in his life” rings hollow.2 While many of these factors are of


2 Our supreme court determined in 2018 a lack of proof existed that termination
was in the children’s best interest when the father who had a prior bond with the
children was released from prison, had employment lined up, had addressed his
substance abuse concerns while in prison, and had obtained appropriate housing.
In re Q.C., 911 N.W.2d 761, 774 (Iowa 2018). These mitigating factors are not
present in the instant record. Quite the opposite is apparent.
                                        13


appropriate consideration for whether the child was abandoned by his father, they

are also appropriate elements of our best interest consideration.3

      Contrasting, the mother has provided all the daily care for D.T. and D.T.’s

younger sibling. She is employed and plans to pursue a degree in social work.

Without a court order, she has allowed continued involvement of paternal relatives

with D.T. Under the facts of this case, the possibility of future financial support

does not tip the scale given other proven factors. Termination of the father’s

parental rights is in D.T.’s best interest. Accordingly, the denial of the mother’s

petition for termination should be reversed.




3The closeness of the parent-child bond and the father’s efforts to address his
substance abuse issues were considered in determining best interest.